DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority

Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No.19196763.7/ EP19196763, filed on 9/11/2019.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/14/20. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 recites the limitation "a data interface, designed for receiving a status notification of the server and for forwarding the status notification received to the user " in line 13. Examiner not sure this the same interface stated in earlier limitation or a second interface.  There is insufficient antecedent basis for this limitation in the claim.
Dependent claims do not cure also rejected accordingly.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 14-15 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Examiner not sure these are independent or dependent claims.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Similarly, appropriate correction needed for claims 11, 13.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al(US 20130208966 A1) in view of Wright et al(US 20150356257 A1).

With regards to claim 1, 8, 14, 15 Zhao discloses,  A method for data communication in a network with a first network area and a second network area, to which, according to specification, patient data is sent anonymized, the method comprising: 
provisioning medical patient data (FIG 13 1301 and associated text; ); 
provisioning identification data for identification of a patient (FIG 11 and associated text; patient ID ); 
provisioning an associated code, linked to the identification data (FIG 13 1302, FIG11 1104, 1103  and associated text; patient ID is replaced with replacement value by anonymization); 
sending the medical patient data and an associated code from the first network area to a server in the second network area (FIG 13 1303 and associated text;); 
processing the medical patient data a cloud service (FIG 7 701-703  and associated text; ); 
provisioning second identification data or receiving input of identification data for identification of a patient by a user ([0055]; GUI 400 further includes display area 402 to display a certain patient study list, where the list may be obtained via a search that is configured based on one or more search options 403, such as by patient ID, patient name, date, modality or others. ); 
establishing of a code linked to the second identification data ([0057] According to one embodiment, the browser/client/mobile application standards allow easier integration with an electronic health record. The integration can be done as seamless as possible, so one does not have to open separate applications or repeatedly enter login information. Integration may be based on patient ID, or other common parameter which automatically links different types of records. It can also be used to link anonymous cases to online publications--allowing 3D or advanced views of case images. The cloud-based system is flexible so it can adapt integration standards as they develop and as they evolve.); 
automatically sending the code established to the server ([0055]; GUI 400 further includes display area 402 to display a certain patient study list, where the list may be obtained via a search that is configured based on one or more search options 403, such as by patient ID, patient name, date, modality or others.); 
establishing a status of the processing of patient data linked to the code established (FIG 7 702 and associated text; ), and

Zhao does not exclusively but Wright teaches, 
creating a corresponding status notification at the server (FIG 6B 680 and associated text; [0088] The anonymous notification management system receives a request to send an anonymous notification associated with the anonymous ID from the healthcare facility server 410 (680). The request may include the text of an anonymous notification or a patient status code (e.g., an HL7 code) which must be converted to appropriate text for a notification. For example, the request may include the text “Delivery Successful—It's a Girl.” In addition or alternatively, the request may include an appropriate HL7 code indicating that a patient had a successful delivery and the sex of the baby, which the server 405 then converts to appropriate text. ); and 
sending the corresponding status notification from the server to the user ; receiving a status notification of the server and forwarding the status notification to the user (FIG 6B, 685 and  associated text; [0089] Finally the anonymous notification management system sends a status notification for the anonymous ID to the computing device 415 based on the status update (685).). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Zhao’s method with teaching of Wright in order to provide status notification about the resident to a second computing device that is registered to receive notifications (Wright Abstract)
	

With regards to claim 2, Zhao further discloses, wherein corresponding result data is sent from the server to the user with or after the sending of the status notification to the user (FIG 8, 803-805 and  associated text;).

With regards to claim 3, Zhao further discloses, wherein the medical patient data and the code are sent from the medical network to the server (FIG 1A, 1B 102 and  associated text;).

With regards to claim 4, Zhao further discloses, wherein the medical network is acceptable by the user via at least one of a device and a software application and communication between server and user is undertaken via the medical network (FIG 1B, 113, 115, 116 and  associated text).

With regards to claim 5, Zhao further discloses, wherein communication between the first network area and the server is encrypted ([0033] According to some embodiments, data gateway manager 107 is configured to automatically or manually transfer medical data to/from data providers (e.g., PACS systems) such as medical institutes…. The data being transferred may be encrypted and/or compressed using a variety of encryption and compression methods.) and wherein there is communication between the user and the server, via software for remote access to software applications ([0007]; This means that more than one user can simultaneously and remotely use the software that is installed on one server. The computational power of the software in a client-server-based system is distributed between the server and the client. In a "thin client" system, the majority of the computational capabilities exist at the server. In a "thick client" system, more of the computational capabilities, and possibly data, exist on the client. ).

With regards to claim 6, Zhao further discloses, wherein the establishing of the code is carried out based upon identification data via a lookup table, an algorithm or a unique function ([0057] According to one embodiment, the browser/client/mobile application standards allow easier integration with an electronic health record. The integration can be done as seamless as possible, so one does not have to open separate applications or repeatedly enter login information. Integration may be based on patient ID, or other common parameter which automatically links different types of records.).

With regards to claim 7, Zhao in view of Wright teaches wherein the status notification comprises information about the status of the processing by the server (Wright FIG 6B 680 and associated text; [0088]), and wherein, in the event of processing of the patient data having been finished, the status notification is output to the user in the form of a standardized representation (FIG 6b 685 and associated text; [0052] The anonymous notification management system generates the appropriate notification (e.g., text message, e-mail, or anonymous ID follower application notification) and sends the notification to the second device 115 ).

With regards to claim 16, Zhao further discloses, wherein, after an interaction by the user, the result data received by the user is sent to a device in the medical network ([0097] According to some embodiments, the data gateway managers 901-902 allow a user (e.g., clinic, hospital, private practice, physician, insurer, etc.) to easily, and in some cases, automatically, upload image data (and/or other data) to server 109 and stored in medical data store 206 in cloud 103. The data gateway manager can be configured using a Web browser interface, where the configuration may be stored as a set of rules 903-904 or the rules can be determined at the time of data transfer by a user.).

With regards to claim 17, Zhao further discloses, wherein the medical patient data and the code are sent from the medical network to the server from at least one of a medical system, a PACS, an RIS, a HIS, an EMR and a therapy planning system ([0004] Medical image data, which are collected with medical imaging devices, such as X-ray devices, MRI devices, Ultrasound devices, Positron Emission Tomography (PET) devices or CT devices in the diagnostic imaging departments of medical institutions, are used for an image interpretation process called "reading" or "diagnostic reading." After an image interpretation report is generated from the medical image data, the image interpretation report, possibly accompanied by representative images or representations of the examination, are sent to the requesting physicians. Today, these image interpretation reports are usually digitized, stored, managed and distributed in plain text in a Radiology Information System (RIS) with accompanying representative images and the original examination stored in a Picture Archiving Communication System (PACS) which is often integrated with the RIS.).

With regards to claim 9, 13 Zhao discloses,  An apparatus for data communication in a network including a first network area and a second network area, to which, according to specification, patient data is sent anonymized, the communication being based on medical patient data, identification data for identification of a patient and a code linked to the identification data (FIG 1A, 1B and associated text;), the apparatus comprising: 
an input interface, designed for entry of identification data for identification of a patient by a user (FIG 1A 108); 
an identification unit, designed for establishing a code linked to the identification data ([0057] According to one embodiment, the browser/client/mobile application standards allow easier integration with an electronic health record. The integration can be done as seamless as possible, so one does not have to open separate applications or repeatedly enter login information. Integration may be based on patient ID, or other common parameter which automatically links different types of records); 
a data interface, designed for sending the code established to a server in the second network area ([0098] The Web interface allows a user to configure the file transfer using a Web browser. This can be done each time image data is transferred to the cloud, or can be set up to automatically upload certain image data, cases or portions of cases based on rules. Some examples of rules can be configured based on modality, patient, dates, doctors, times, flags, clinical trial qualifications, multiple criteria, etc. Generally, patient identifying data needs to be removed from the image data before they are transferred or during transfer. This is referred to as `anonymization.); 
wherein the apparatus is designed to communicate with a device or service in the medical network (FIG 1B 108 and associated text; )

Zhao does not exclusively but Wright teaches, 
a data interface, designed for receiving a status notification of the server and for forwarding the status notification received to the user (FIG 6B, 685 and  associated text; [0089] Finally the anonymous notification management system sends a status notification for the anonymous ID to the computing device 415 based on the status update (685).). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Zhao’s method with teaching of Wright in order to provide status notification about the resident to a second computing device that is registered to receive notifications (Wright Abstract)

With regards to claim 10, Zhao further discloses,  wherein the device or the service in the medical network is a service or device of at least one of PACS, RIS, HIS, EMR, medical measuring system, medical imaging system and therapy planning system ([0004] Medical image data, which are collected with medical imaging devices, such as X-ray devices, MRI devices, Ultrasound devices, Positron Emission Tomography (PET) devices or CT devices in the diagnostic imaging departments of medical institutions, are used for an image interpretation process called "reading" or "diagnostic reading." After an image interpretation report is generated from the medical image data, the image interpretation report, possibly accompanied by representative images or representations of the examination, are sent to the requesting physicians. Today, these image interpretation reports are usually digitized, stored, managed and distributed in plain text in a Radiology Information System (RIS) with accompanying representative images and the original examination stored in a Picture Archiving Communication System (PACS) which is often integrated with the RIS.).

With regards to claim 11 Zhao discloses, 11 A system for data communication comprising: 
a network, including a first network area (FIG 1A 101  and associated text; ) and 
a second network area (FIG 1A 103 cloud), to which, according to specification, patient data is sent anonymized (FIG 11 and associated text; ); 
a unit, designed for provision of medical patient data and for provision of identification data for identification of a patient (FIG 1A 104, 105 and associated text; [0004]); 
another unit, designed for provision of a code, linked to the identification data ([0057] According to one embodiment, the browser/client/mobile application standards allow easier integration with an electronic health record. The integration can be done as seamless as possible, so one does not have to open separate applications or repeatedly enter login information. Integration may be based on patient ID, or other common parameter which automatically links different types of records.); 
a data interface, designed for sending the medical patient data ([0097-98] According to some embodiments, the data gateway managers 901-902 allow a user (e.g., clinic, hospital, private practice, physician, insurer, etc.) to easily, and in some cases, automatically, upload image data (and/or other data) to server 109 and stored in medical data store 206 in cloud 103) and 
an associated code from the first network area to a server (FIG 11 and associated text; [0098] The Web interface allows a user to configure the file transfer using a Web browser. This can be done each time image data is transferred to the cloud, or can be set up to automatically upload certain image data, cases or portions of cases based on rules. Some examples of rules can be configured based on modality, patient, dates, doctors, times, flags, clinical trial qualifications, multiple criteria, etc. Generally, patient identifying data needs to be removed from the image data before they are transferred or during transfer. This is referred to as `anonymization." This can be done in a number of ways and can also be automated using rules such as based on birth date, upload date, institution, etc.); and the apparatus of claim 9 (Pls see the claim 9 rejection).

With regards to claim 12, Zhao further discloses, designed so that the apparatus communicates with the server via the medical network (FIG 1A 108 and associated text; Note: 108 workstation communicate to server 109 through medical institute gateway 107).


With regards to claim 18, Zhao further discloses, an anonymization unit for automatic creation of the code from identification data of a patient (FIG 11 and associated text;).

With regards to claim 19, Zhao further discloses, wherein anonymization unit is for automatic creation of the code from identification data of a patient according to a predetermined table, a predetermined algorithm or a predetermined function (FIG 11 and associated text).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED WALIULLAH whose telephone number is (571)270-7987. The examiner can normally be reached 8.30 to 430 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 1-571-272-8878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED WALIULLAH/Primary Examiner, Art Unit 2498